Citation Nr: 0217632	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  98-19 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 RO decision which denied the 
veteran's claim of service connection for a low back 
disability.


FINDING OF FACT

The veteran did not sustain a back injury in service; and 
any current back disability is not related to a disease or 
injury in service.


CONCLUSION OF LAW

The veteran's chronic back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1949 to 
December 1952.  A review of the veteran's service medical 
records reveals that on enlistment examination, in August 
1949, it was noted that his right lower limb was 1/2" shorter 
than his left lower limb.  Spine problems were not 
indicated.  In November 1950, the veteran was treated for 
lacerations of both knees; and the source of this injury was 
not reported.  On separation examination in December 1952, 
the veteran's spine was normal. 

Evidence on file shows that in 1957 and 1958 the veteran 
paid for treatment from Dr. L.E.K. and Navarro County 
Memorial Hospital; and the nature of this treatment is not 
indicated.  

A private treatment record, dated in January 1981, shows 
that the veteran reported having back problems for 26 or 27 
years.  He reported that he had been seen at the VA, and it 
was first thought he had arthritis.

A January 1981 VA medical record shows that the veteran 
reported having low back pain for 27 years, and he reported 
that such had gotten worse.  

A VA medical record, dated in 1986 or 1987, reflects 
treatment for back complaints.  The veteran said he did not 
have a history of an injury, but had experienced back 
problems for 25 years.  He said he was told in December 1980 
that he did not have arthritis.  Following an examination, 
the assessment was low back pain. 

VA outpatient treatment records, dated from 1996 to 1998, 
show that the veteran complained of back problems and was 
variously noted as having chronic low back pain and 
degenerative disc and joint disease of the lumbosacral 
spine.  In a March 1998 record, the veteran reported being 
involved in a motor vehicle accident (MVA), during service, 
when he was 21 years old. 

In an October 1997 statement, D.S. indicated that he and the 
veteran were in a vehicular accident.  He indicated that the 
impact was very hard and that the veteran could barely get 
around.  He related that the veteran was never treated but 
should have been.  D.S. indicated that he (D.S.) went into 
shock at the time of the accident and was taken to the 
hospital. 

In December 1997, the RO requested that Family Clinic 
provide any records of the veteran from 1954 to the present.  
A January 1998 response from Family Clinic shows that the 
veteran's records were no longer available. 

A February 1998 VA examination report reflects that there 
were no available medical records for the examiner's review.  
At the examination, the veteran reported that he was 
involved in a car accident in 1951, while he was in the 
Army.  He said he had been seen at a VA facility in 1980 for 
treatment of back problems.  Following an examination, the 
diagnosis was degenerative arthritis of the lumbosacral 
spine secondary to a past injury with residual pain. 

VA X-rays performed in March 1998 reflected slight narrowing 
of the lumbosacral disc spaces, minimal spurring bodies of 
L3, L4, and L5, and no acute finding or evidence of a 
previous injury.

In a July 1998 statement, R.L.C., M.D., indicated that he 
did not have any records which dated back to the 1960s and 
1970s.  He noted that the earliest record he had regarding 
the veteran was in 1981, when the veteran was treated for 
gastritis.  At that time (i.e. in 1981), the veteran 
reported having a back history which dated back 25 or 26 
years earlier.

In a September 1998 statement to Representative Martin 
Frost, the National Personnel Records Center indicated that 
the veteran's complete service medical records could not be 
reconstructed. 

In a September 1998 statement submitted by the veteran, 
several names were listed and it was indicated that these 
individuals were aware that the veteran had a back ailment 
for 30 to 45 years. 

In a March 1999 statement, J.D.W., indicated that in 1951 
and 1952, he and the veteran were assigned to the 69th AAA 
Gun Battalion.  He said that during October or November 
vehicles traveled back and forth to Fort Tilden from Camp 
Hero.  It was noted that during one of these trips there was 
an accident, and three individuals were seriously injured.  
It was noted that as a result of this accident there were 
injuries, and some required medical attention and treatment 
at the local hospital.  Mr. J.D.W. noted that he could not 
remember the exact names of those involved in the accident.

In a July 1999 statement, J.P.H., indicated that in the fall 
of 1951, after gunnery practice at Camp Hero, a vehicle 
traveling in a convoy was involved in an accident.  He said 
he remembers being told that there were some injuries but he 
could not remember the names of the injured.  He said he was 
later informed that the veteran was one of the individuals 
in the vehicle.

In a September 2000 statement, W.L.B., indicated that he/she 
took the veteran to the Dallas VA facility for treatment of 
back problems. 

In a statement received in September 2000, the veteran's 
brother (W.E.Y.) indicated that he had seen bruises on the 
veteran's back in October shortly after he was involved in a 
"wreck;" and he noted that the veteran had trouble with his 
back at that time.  It was also noted that after the 
veteran's discharge from the Army he went to work and 
continued to have problems with his back and legs. 

In various statements, the veteran reported that he was 
injured in an accident in 1951 or 1952.  He said that there 
were injuries in the accident and that some individuals 
received treatment.  He said he never received medical 
attention at the time of the accident, and that a medic on 
the scene told him that it was mostly nerves from the 
excitement which caused his pain. 

Throughout the appellate period, several statements were 
received from acquaintances of the veteran's.  One of these 
statements is to the effect that he was aware of the 
veteran's back problems since 1985.  Other statements are 
from former co-workers of the veteran and are to the effect 
that they were aware of his back problems as early as 1953. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept 
of a well-grounded claim, redefine the obligations of VA 
with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of 
a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In December 1997, the veteran 
was informed to submit evidence.  The record shows that the 
veteran was properly notified of the outcome of the June 
1998 decision, which denied his claim of service connection 
for a low back disability.  The discussion in the RO's June 
1998 decision, the statement of the case (SOC) issued in 
October 1998, the supplemental statement of the case (SSOC) 
issued in August 2002, and in numerous letters over the 
years informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  The SSOC informed him of the 
duty to notify, the duty to assist obtain record, and 
examinations or opinions.  Specifically, an October 2002 
letter informed the veteran that the RO was certifying the 
appeal; thus, the veteran could not reasonably expect 
further development of his claim.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop the record.  Efforts were made to obtain all 
pertinent records bearing on his claim.  Notably, efforts to 
obtain any additional service medical records were 
unsuccessful as the NPRC noted that such could not be 
reconstructed.  Further, the Family Clinic, where the 
veteran said he was treated for back problems in the 1950s, 
was unable to provide any records for the veteran.  Finally, 
it is noted that the veteran was provided a VA examination 
in February 1998.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for arthritis will be presumed if manifest to a 
compensable level within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service medical records does not 
show any evidence of a back injury in a MVA or otherwise.  
In fact, the veteran's back was noted as normal at the time 
of his December 1952 separation examination. 

There is no competent medical evidence reflecting 
complaints, treatment, or a diagnosis of a low back 
disability in the year after the veteran's service 
discharge.  Further, there is no medical evidence showing 
the veteran had a back disability in the 1950s, 1960s, or 
1970s.  Evidence beginning in 1980, nearly 30 years after 
the veteran's service separation, reflects low back 
complaints, including pain.  Notably, a VA medical record 
dated in 1986 or 1987, reflects that the veteran did not 
have arthritis of the back.  More recent medical evidence, 
including a February 1998 VA examination report, shows that 
the veteran was diagnosed as having arthritis of the 
lumbosacral spine.  

With regard to the etiology of the veteran's current low 
back condition, it is noted that a February 1998 VA 
examination report includes the diagnosis that the veteran's 
degenerative arthritis of the lumbosacral spine was 
secondary to a past injury with residual pain.  Notably, the 
"past injury" was not identified, and it must be pointed out 
that the examiner did not have access to the veteran's 
medical records when he rendered his opinion.  It is 
acknowledged that the veteran reported having injured his 
back in an inservice MVA during the course of the February 
1998 examination.  It is noted, however, that there is no 
competent medical evidence on file which documents treatment 
for back problems at or around the time of the purported 
MVA.  In this regard, it is again noted that there is no 
objective evidence that the veteran had back problems in the 
1950s, 1960s, or 1970s; rather, back problems were first 
objectively noted in 1980.  (Even assuming that the veteran 
did indeed injure his back in service, there is no evidence 
of continuity of symptomatology for decades after service.)  
It is also noted that VA X-ray studies from March 1998 do 
not reveal any evidence of a previous back injury.  

The Board concludes that medical opinions, such as the 
February 1998 VA examination report, which are based on an 
inaccurate factual premise have no probative value; as such, 
it is determined that the February 1998 VA opinion does not 
constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 
5 Vet. App. 458 (1993).  Further, the record does not reveal 
any other evidence which reflects an etiological connection 
between the veteran's current back problems and service.

While the veteran, and his fellow servicemen and family 
members argue that the veteran's current low back disability 
is related to an inservice MVA, they are not competent to 
render such opinions as they are laymen and do not possess 
medical expertise or training.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).  Notably, many of the veteran's 
statements, in the 1980's, are to the effect that his back 
problems dated back 25 to 26 or 27 years earlier, which is 
still years after the veteran's service discharge.  The 
Board notes that the veteran has reported a long history of 
back pain prior to the onset of this claim.  Such evidence 
is probative.  However, his reported onset date has varied 
in the records.  When seeking treatment, he placed the onset 
as after service.  Further, when seeking treatment in 1986 
he denied a history of injury.  The Board finds his 
statements for treatment purposes to be far more probative 
than recent assertions advanced in support of this claim.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 
Vet. App. 52 (1993).  The Board has carefully considered the 
rule, but is unable to find that the positive and negative 
evidence is, under the applicable law, in balance.  Instead, 
the great weight of evidence is against the veteran's 
service connection claim and, thus, the rule is 
inapplicable.



ORDER

Service connection for a low back disability is denied.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

